Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This Office Action is in response to the application filed on 7/18/2022 and supplemental response filed 9/6/2022.  Claims 1,3-8,10-13, and 15-17 are presently pending and are presented for examination.

Allowable Subject Matter

Claims 1,3-8,10-13, and 15-17 are allowed.
The following is a statement of reasons for reasons for allowance:  

Regarding independent claim(s) 1,  although the prior art discloses a control circuit for a battery charging circuit having a switching circuit providing a system voltage and a charging current to the battery, the control circuit comprising: a system voltage control loop, configured to receive a system voltage reference signal and a system voltage feedback, and configured to provide a system voltage compensation, a charging current control loop configured to receive a charging current reference signal and a charging current feedback signal, a charging transistor control loop, configured to receive a charging transistor reference signal and the system voltage feedback signal and configured to provide a charging regulation signal, and a switching control circuit  configured to receive the system voltage compensation signal and the charging current compensation signal, and configured to provide a switching control signal to control the switching circuit based on the charging current compensation signal and the system voltage compensation signal, the prior art of record does not disclose or teach the combination of:

“wherein when the battery voltage is less than a system voltage minimum threshold and the charging current is zero, the switching control circuit is configured to provide the
switching control signal to control and maintain the system voltage at a first voltage threshold based on the system voltage compensation signal; when the battery voltage is less than the system voltage minimum threshold and the charging current is not zero, the charging transistor is controlled to operate in its saturation region to regulate and maintain the system voltage at a second voltage threshold by the charging regulation signal, and wherein the second voltage threshold is less than the first voltage threshold.”

Regarding independent claim(s) 8,   although the prior art discloses a battery charging circuit having a switching circuit providing a system voltage and a charging current to the battery, a system voltage control loop configured to receive a system voltage reference signal and a system voltage feedback, and configured to provide a system voltage compensation, a charging current control loop configured to receive a charging current reference signal and a charging current feedback signal, a charging transistor control loop, configured to receive a charging transistor reference signal and the system voltage feedback signal and configured to provide a charging regulation signal, and a switching control circuit  configured to receive the system voltage compensation signal and the charging current compensation signal, and configured to provide a switching control signal to control the switching circuit based on the charging current compensation signal and the system voltage compensation signal, the prior art of record does not disclose or teach the combination of:

“wherein when the battery voltage is less than a system voltage minimum threshold and the charging current is zero, the switching control circuit is configured to provide the
switching control signal to control and maintain the system voltage at a first threshold voltage based on the system voltage compensation signal; and when the battery voltage is less than the system voltage minimum threshold and the charging current is not zero, the charging transistor is controlled to operate in its saturation region to regulate and maintain the system voltage at a second voltage threshold by the charging regulation signal, and wherein the second voltage threshold is less than the first voltage
threshold.”

Regarding independent claim(s) 13,   although the prior art discloses a control method for a battery charging circuit having a switching circuit providing a system voltage and a charging current to the battery, the method comprising: providing a system voltage compensation signal based on a system voltage reference signal and a system voltage feedback signal indicative of the system voltage, providing a charging current compensation signal based on a charging current reference signal and a charging current feedback signal indicative of the charging current, providing a charging regulation signal to control the charging transistor based on a charging transistor reference signal and the system voltage feedback signal, and providing a switching control signal to control the switching circuit based on the system voltage compensation signal and the charging current compensation signal, the prior art of record does not disclose or teach the combination of:

“wherein when the battery voltage is less than a system voltage minimum threshold and the charging current is zero, the system voltage is controlled and maintained at a first voltage threshold in response to the system voltage compensation signal; and when the battery voltage is less than the system voltage minimum threshold and the charging current is not zero, the charging transistor is controlled to operate in its saturation region to regulate and maintain the system voltage at a second voltage threshold by the charging regulation signal, and wherein the second voltage threshold is less than the first voltage threshold.”

Dependent claims 3-7,10-12, and 15-17 are allowable for the reasons set forth supra with respect to the independent claims from which they depend. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859


	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859